                Case 05-61043             Doc 600   Filed 10/12/18 Entered 10/12/18 14:35:33        Desc Main
                                                     Document     Page 1 of 33




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                         §
                                                             §
              WEST SUBURBAN IMPORTS INC.                     §     Case No. 05-61043
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Robert B. Katz, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 8,064,502.27                        Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                Claims Discharged
                                                                    Without Payment: 529,246.86

              Total Expenses of Administration: 704,904.20


                      3) Total gross receipts of $ 704,904.20 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 704,904.20 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 05-61043             Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33            Desc Main
                                                   Document     Page 2 of 33




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA       $ 5,864,975.00                 $ 0.00               $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                        NA           737,137.92             700,207.88            585,608.42

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                NA           563,262.07             362,279.71            119,295.78

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 NA                   NA                    NA                    NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                   NA           544,893.91             529,246.86                  0.00

TOTAL DISBURSEMENTS                                      $ NA       $ 7,710,268.90        $ 1,591,734.45          $ 704,904.20


                 4) This case was originally filed under chapter 11 on 10/16/2005 , and it was converted
          to chapter 7 on 05/24/2006 . The case was pending for 151 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/03/2018                        By:/s/Robert B. Katz, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33                  Desc Main
                                                         Document     Page 3 of 33




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                           TRAN. CODE1                                     RECEIVED

    Preference/Avoidance Recoveries                                            1241-000                                       621,335.90

    Preference/Avoidance Recoveries                                            1249-000                                        82,750.00

    Post-Petition Interest Deposits                                            1270-000                                           818.30

TOTAL GROSS RECEIPTS                                                                                                         $ 704,904.20
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                     TRAN. CODE               PAID

NA                                                                                                      NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE      (from Form 6D)

               VOLVO FINANCE NORTH
000021         AMERICA                             4300-000                NA         5,864,975.00                  0.00              0.00

TOTAL SECURED CLAIMS                                                     $ NA       $ 5,864,975.00                $ 0.00            $ 0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33     Desc Main
                                                        Document     Page 4 of 33




             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                            CLAIMS          CLAIMS          CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                          SCHEDULED        ASSERTED        ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:ROBERT B.
KATZ                                        2100-000                  NA       38,495.21       38,495.21          38,495.21


TRUSTEE EXPENSES:ROBERT B.
KATZ                                        2200-000                  NA          145.80           145.80           145.80


ARTHUR B. LEVINE COMPANY                    2300-000                  NA          243.07           243.07           243.07


INTERNATIONAL SURETIES,
LTD.                                        2300-000                  NA        1,461.24          1,461.24         1,461.24


ASSOCIATED BANK                             2600-000                  NA       12,351.29       12,351.29          12,351.29


BANK OF AMERICA                             2600-000                  NA        2,980.77          2,980.77         2,980.77


COURT COSTS                                 2700-000                  NA        8,750.00          8,750.00         8,750.00


OFFICE OF THE U.S. TRUSTEE                  2700-000                  NA        5,250.00          5,250.00         5,250.00


OFFICE OF THE US TRUSTEE                    2700-000                  NA        8,750.00              0.00             0.00


DEPARTMENT OF THE
TREASURY-INTERNAL                           2810-000                  NA          300.00              0.00             0.00


ILLINOIS DEPARTMENT OF
REVENUE                                     2820-000                  NA      114,413.22      114,413.22               0.00


ILLINOIS DEPT. OF REVENUE
BANKRUPTC                                   2820-000                  NA       27,880.04              0.00             0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33     Desc Main
                                                      Document     Page 5 of 33




                                         UNIFORM
                                                          CLAIMS          CLAIMS          CLAIMS
              PAYEE                       TRAN.                                                            CLAIMS PAID
                                                        SCHEDULED        ASSERTED        ALLOWED
                                          CODE

ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):IRA GOLDBERG                 3210-000                  NA      387,280.41      387,280.41         387,280.41


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):TELLER, LEVIT &
SILVERTRUST, P.C.                         3210-000                  NA       41,505.08       41,505.08          41,505.08


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):JOHNSON LEGAL
GROUP                                     3210-600                  NA        1,000.00          1,000.00         1,000.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):IRA GOLDBERG                 3220-000                  NA        4,803.12          4,803.12         4,803.12


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER
FIRM):SPILOTRO LAW
GROUP,LLC                                 3220-000                  NA         -962.62           -962.62          -962.62


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER
FIRM):TELLER, LEVIT &
SILVERTRUST, P.C.                         3220-000                  NA           17.64            17.64             17.64


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):POPOWCER
KATTEN, LTD.                              3410-000                  NA       37,553.00       37,553.00          37,553.00


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):POPOWCER
KATTEN, LTD.                              3420-000                  NA           36.17            36.17             36.17




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33     Desc Main
                                                       Document     Page 6 of 33




                                          UNIFORM
                                                           CLAIMS          CLAIMS           CLAIMS
               PAYEE                       TRAN.                                                            CLAIMS PAID
                                                         SCHEDULED        ASSERTED         ALLOWED
                                           CODE

CONSULTANT FOR TRUSTEE
FEES:JAY PRASSEL                           3731-000                  NA        44,698.24       44,698.24         44,512.00


CONSULTANT FOR TRUSTEE
EXPENSES:JAY PRASSEL                       3732-000                  NA           186.24          186.24            186.24

TOTAL CHAPTER 7 ADMIN. FEES                                       $ NA      $ 737,137.92    $ 700,207.88       $ 585,608.42
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                           CLAIMS          CLAIMS           CLAIMS
               PAYEE                       TRAN.                                                            CLAIMS PAID
                                                         SCHEDULED        ASSERTED         ALLOWED
                                           CODE

NA: WILLIAM L. NEEDLER &
ASSOCIATES                                 6210-000                  NA        10,000.00       10,000.00         10,000.00


ILLINOIS DEPARTMENT OF
REVENUE                                    6820-000                  NA      115,702.54       115,702.54         37,640.74


ILLINOIS DEPT. OF REVENUE
BANKRUPTC                                  6820-000                  NA        84,827.13             0.00              0.00


CCC INFORMATION SERVICES
INC                                        6990-000                  NA         1,464.80         1,464.80           476.53


DOMESTIC UNIFORM                           6990-000                  NA         6,756.15         6,756.15          2,197.93


DONALD BROWN                               6990-000                  NA        50,000.00       50,000.00         16,266.17


GEORGE KOSELINSKI                          6990-000                  NA        10,950.00       10,950.00           3,562.29




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
              Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33     Desc Main
                                                        Document     Page 7 of 33




                                           UNIFORM
                                                            CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                          SCHEDULED        ASSERTED         ALLOWED
                                            CODE

JOE LUNGHAMER CHEVROLET,
INC.                                        6990-000                  NA        26,000.00             0.00              0.00


PETER OGUREK                                6990-000                  NA        94,487.54       94,487.54         30,739.01


PITNEY BOWES INC                            6990-000                  NA           687.06          687.06            223.52


RIVERSIDE AUTO AUCTION                      6990-000                  NA        23,600.00       23,600.00           7,677.63


ROBERT A RUSSO                              6990-000                  NA        10,000.00       10,000.00           3,253.23


SCHAUMBURG TOYOTA INC                       6990-000                  NA           557.20          557.20            181.27


SNAP-ON CREDIT LLC                          6990-000                  NA         6,319.24         6,319.24              0.00


THE TIRE RACK                               6990-000                  NA           242.66          242.66              78.94


WILLIAM L. NEEDLER AND
ASSOCIATES                                  6990-000                  NA      100,155.23        10,000.00               0.00


COUNTY OF COOK                              6990-001                  NA        17,385.02       17,385.02           5,655.75


INTERNET PROFESSIONALS                      6990-001                  NA         3,462.50         3,462.50          1,126.43


LAVATY'S                                    6990-001                  NA           665.00          665.00            216.34

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA      $ 563,262.07    $ 362,279.71       $ 119,295.78
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 7)
            Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33       Desc Main
                                                      Document     Page 8 of 33




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)            Claim)

NA          NA                                    NA                 NA                  NA              NA            NA

TOTAL PRIORITY UNSECURED                                            $ NA               $ NA           $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

000024      AUTOFOCUS                           7100-000             NA           23,041.00       23,041.00            0.00


000003      BIONIC AUTO PARTS                   7100-000             NA               725.00        725.00             0.00


            BROADVIEW TRUE
000069      VALUE HARDWARE                      7100-000             NA             4,370.95       4,370.95            0.00


            CAPITAL ONE AUTO
000070      FINANCE                             7100-000             NA           22,298.46       22,298.46            0.00


000030      CITIBANK USA NA                     7100-000             NA               115.43        115.43             0.00


000041      CITIBANK USA NA                     7100-000             NA             1,174.01       1,174.01            0.00


000017      COMED                               7100-000             NA             4,807.81       4,807.81            0.00


000060      COUNTY OF COOK                      7100-000             NA             1,214.11       1,214.11            0.00


            CUST RELATIONS
000026      COMPANY                             7100-000             NA             2,412.30       2,412.30            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
            Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33      Desc Main
                                                      Document     Page 9 of 33




                                                             CLAIMS          CLAIMS
                                                UNIFORM
                                                           SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form    (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)           Claim)

000071      DEALERTRACK INC                     7100-000             NA            3,967.00       3,967.00              0.00


000014      DENT EXPRESS                        7100-000             NA            9,300.00       9,300.00              0.00


            DEPARTMENT OF THE
000056A     TREASURY-INTERNAL                   7100-000             NA            6,928.32             0.00            0.00


000046      DEWITT PUBLISHING LLC 7100-000                           NA              671.59        671.59               0.00


000010      DOMESTIC UNIFORM                    7100-000             NA            7,040.73             0.00            0.00


000032A     DOMESTIC UNIFORM                    7100-000             NA          18,361.37       18,361.37              0.00


000004      ENTERPRISE OIL CO                   7100-000             NA            4,903.83       4,903.83              0.00


            FEDERAL EXPRESS
000018      CORPORATION                         7100-000             NA            2,443.45       2,443.45              0.00


            FEDERAL EXPRESS
000052      CORPORATION                         7100-000             NA            3,468.47       3,468.47              0.00


            FROST RUTTENBERG &
000012      ROTHBLATT                           7100-000             NA            6,275.00       6,275.00              0.00


000054A     GEORGE KOSELINSKI                   7100-000             NA          26,930.00       26,930.00              0.00


000051      GLENVIEW STATE BANK                 7100-000             NA            5,739.69       5,739.69              0.00


            GOODYEAR TIRE &
000013      RUBBER COMPANY                      7100-000             NA              210.00        210.00               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
            Case 05-61043             Doc 600         Filed 10/12/18 Entered 10/12/18 14:35:33      Desc Main
                                                      Document      Page 10 of 33




                                                              CLAIMS          CLAIMS
                                                 UNIFORM
                                                            SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form    (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)           Claim)

            GUARDIAN PRODUCTS
000034      INC                                  7100-000             NA            1,852.12       1,852.12              0.00


            ILLINOIS DEPT. OF
000027A     REVENUE BANKRUPTC                    7100-000             NA               77.00             0.00            0.00


            ILLINOIS DEPT. OF
000027B     REVENUE BANKRUPTC                    7100-000             NA              206.00             0.00            0.00


            ILLINOIS DEPT. OF
000028A     REVENUE BANKRUPTC                    7100-000             NA               16.00             0.00            0.00


            ILLINOIS DEPT. OF
000031A     REVENUE BANKRUPTC                    7100-000             NA            1,213.00             0.00            0.00


            ILLINOIS DEPT. OF
000039A     REVENUE BANKRUPTC                    7100-000             NA                7.00             0.00            0.00


            ILLINOIS DEPT. OF
000039B     REVENUE BANKRUPTC                    7100-000             NA              124.00             0.00            0.00


            ILLINOIS DEPT. OF
000043A     REVENUE BANKRUPTC                    7100-000             NA               35.00             0.00            0.00


000001      JMJ FORMS CORP                       7100-000             NA            5,013.16       5,013.16              0.00


000064      JMJ FORMS CORP                       7100-000             NA            5,000.00       5,000.00              0.00


000008      JOE RIZZA FORD                       7100-000             NA              531.57        531.57               0.00


000037      KELLEY BLUE BOOK                     7100-000             NA               95.95         95.95               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
            Case 05-61043             Doc 600         Filed 10/12/18 Entered 10/12/18 14:35:33      Desc Main
                                                      Document      Page 11 of 33




                                                              CLAIMS          CLAIMS
                                                 UNIFORM
                                                            SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                             (from Form    (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)           Claim)

000022      KEYSTONE AUTOMOTIVE 7100-000                              NA            3,802.56       3,802.56            0.00


000015      KRAMER TOWING                        7100-000             NA            1,935.00       1,935.00            0.00


            MALLOF, ABRUZINO &
000049      NASH MARKETING I                     7100-000             NA          45,759.25       45,759.25            0.00


            MALLOF, ABRUZINO &
000050      NASH MARKETING I                     7100-000             NA          45,759.25       45,759.25            0.00


000025      NORTHSIDE IMPORTS INC 7100-000                            NA            3,099.21       3,099.21            0.00


000006      PAL GRAPHICS                         7100-000             NA              890.00        890.00             0.00


000019      PATRICK SAAB/VOLVO                   7100-000             NA            8,488.75       8,488.75            0.00


000005      PEP BOYS                             7100-000             NA            1,298.96       1,298.96            0.00


            PROFESSIONAL SOUND
000016      INSTALLERS INC                       7100-000             NA            1,744.90       1,744.90            0.00


000023      R H DONNELLY                         7100-000             NA          10,444.94       10,444.94            0.00


53          ROBERT A. RUSSO                      7100-000             NA          17,723.00       17,723.00            0.00


000007      RUNGE PAPER COMP                     7100-000             NA              277.18        277.18             0.00


000011      S & S AUTOMOTIVE                     7100-000             NA            8,828.26       8,828.26            0.00


000063      S & S AUTOMOTIVE                     7100-000             NA            9,270.37       9,270.37            0.00


000065      THE TIRE RACK                        7100-000             NA              574.35        574.35             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
            Case 05-61043             Doc 600         Filed 10/12/18 Entered 10/12/18 14:35:33        Desc Main
                                                      Document      Page 12 of 33




                                                              CLAIMS           CLAIMS
                                                 UNIFORM
                                                            SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                          CLAIMS PAID
                                                             (from Form     (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)            Claim)

            UNION ACCEPTANCE
000033      CORP                                 7100-000             NA             7,500.00        7,500.00             0.00


000044      US BANK, NA                          7100-000             NA           54,770.49        54,770.49             0.00


000045      US BANK, NA                          7100-000             NA                 0.00             0.00            0.00


000035      VOLKSWAGON CREDIT                    7100-000             NA           17,905.01        17,905.01             0.00


000036      VOLKSWAGON CREDIT                    7100-000             NA           13,108.72        13,108.72             0.00


000066      WANDA SNOWER                         7100-000             NA           63,000.00        63,000.00             0.00


000002      WHO'S CALLING                        7100-000             NA             1,793.39        1,793.39             0.00


            ILLINOIS DEPT OF
000077A     REVENUE                              7200-000             NA           24,351.00        24,351.00             0.00


000076      MCINERNEY TOYOTA                     7200-000             NA           32,000.00        32,000.00             0.00

TOTAL GENERAL UNSECURED                                              $ NA       $ 544,893.91     $ 529,246.86            $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                               Case 05-61043               Doc 600      Filed 10/12/18
                                                                                                   FORM 1Entered 10/12/18 14:35:33                                         Desc Main
                                                                                        Document      PageRECORD
                                                                               INDIVIDUAL ESTATE PROPERTY   13 of 33
                                                                                                                   AND REPORT                                                                                             Page:       1
                                                                                                             ASSET CASES                                                                                                    Exhibit 8
Case No:             05-61043       TB        Judge: TIMOTHY A. BARNES                                                                            Trustee Name:                       Robert B. Katz, Trustee
Case Name:           WEST SUBURBAN IMPORTS INC.                                                                                                  Date Filed (f) or Converted (c):     05/24/06 (c)
                                                                                                                                                 341(a) Meeting Date:                 06/29/06
For Period Ending: 10/03/18                                                                                                                      Claims Bar Date:                     03/06/08



                                          1                                                 2                               3                         4                         5                                     6
                                                                                                               Estimated Net Value
                                                                                       Petition/          (Value Determined by Trustee,        Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled            Less Liens, Exemptions,              Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)              OA=554(a) Abandon             the Estate

 1. CASH ON HAND                                                                           301,410.40                                  0.00                                                0.00                     FA
 2. OTHER PERSONAL PROPERTY                                                              2,000,000.00                                  0.00                                                0.00                     FA
     Volkswagen Automotive Franchise
 3. AUTOMOBILES AND OTHER VEHICLES                                                          50,000.00                                  0.00                                                0.00                     FA
 4. OFFICE EQUIPMENT, FURNISHINGS                                                          331,538.00                                  0.00                                                0.00                     FA
 5. MACHINERY & EQUIPMENT                                                                  316,532.00                                  0.00                                                0.00                     FA
 6. INVENTORY                                                                            3,703,835.00                                  0.00                                                0.00                     FA
 7. OTHER PERSONAL PROPERTY                                                                180,322.00                                  0.00                                                0.00                     FA
     Leasehold Improvements
 8. OTHER PERSONAL PROPERTY                                                                 27,266.87                                  0.00                                                0.00                     FA
     Work in progress
 9. Post-Petition Interest Deposits (u)                                                     Unknown                                 818.30                                              818.30                      FA
 10. Preference/Avoidance Recoveries (u)                                                    Unknown                              950,000.00                                          704,085.90                     FA
 11. ACCOUNTS RECEIVABLE                                                                 1,153,598.00                                  0.00                                                0.00                     FA
 12. Retainer Expense Refund (u)                                                                  0.00                                 0.00                                                0.00                     FA

                                                                                                                                                                                                     Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $8,064,502.27                            $950,818.30                                         $704,904.20                            $0.00
                                                                                                                                                                                                     (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Despite his prior success in this case, special counsel's repeated efforts to collect on a judgment were unsuccessful.
   Attempts to find a new collection counsel with a proven track record reached a dead end. On 4/29/16 proposed new
   collection counsel declined due to a conflict of interest. Accordingly, this judgment will be abandoned in the TFR. The




LFORM1                                                                                                                                                                                                                             Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                             Case 05-61043                  Doc 600     Filed 10/12/18
                                                                                                   FORM 1Entered 10/12/18 14:35:33                      Desc Main
                                                                                        Document      PageRECORD
                                                                               INDIVIDUAL ESTATE PROPERTY   14 of 33
                                                                                                                   AND REPORT                                                              Page:      2
                                                                                                             ASSET CASES                                                                     Exhibit 8
Case No:             05-61043        TB    Judge: TIMOTHY A. BARNES                                                           Trustee Name:                      Robert B. Katz, Trustee
Case Name:           WEST SUBURBAN IMPORTS INC.                                                                               Date Filed (f) or Converted (c):   05/24/06 (c)
                                                                                                                              341(a) Meeting Date:               06/29/06
                                                                                                                              Claims Bar Date:                   03/06/08
   Trustee has (since Nov 2015) tried to fufill his obligation to file acceptable income tax returns with the IRS in this
   case. Initial returns were accepted by IRS special procedures; then these same returns were rejected and penalties and
   interest assessed by different service centers. In May 2016, the IRS acknowledged that they withdrew their objection,
   but despite repeated requests, the IRS has failed to communicate acceptance of the returns and abate the assessed
   penalties and interest. With the guidance of the UST, Trustee has sought the assistance of the US Attorney's office in
   an effort to resolve this dilemma. Trustee's accountant enlisted the sevices of the IRS' "taxpayer advocate" to resolve
   this dilemma. The IRS abated penalties in October 2017 and acknowledged zero amounts due on November 20, 2017.


   Updated: 12/7/2017


   Initial Projected Date of Final Report (TFR): 12/31/08            Current Projected Date of Final Report (TFR): 06/30/18




LFORM1                                                                                                                                                                                             Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                          Case 05-61043              Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                           Desc Main
                                                                                 Document FORM Page
                                                                                                 2  15 of 33                                                                                  Page:    1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             05-61043 -TB                                                                                        Trustee Name:                      Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                          Bank Name:                         ASSOCIATED BANK
                                                                                                                           Account Number / CD #:             *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                              Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


           1              2                                3                                              4                                            5                       6                  7
    Transaction       Check or                                                                                                    Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                        Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                          0.00
          08/30/12                Trsf In From BANK OF AMERICA                    INITIAL WIRE TRANSFER IN                       9999-000              184,863.27                                 184,863.27
          10/16/12                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          113.96         184,749.31
          11/05/12                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          117.72         184,631.59
          12/07/12                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          113.82         184,517.77
          01/08/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          117.55         184,400.22
          02/01/13       10       Wells Fargo Bank, N.A.                          Re: Dumas                                      1241-000                   3,500.00                              187,900.22
                                  9899 NE 2nd Ave.
                                  Miami Shores, FL 33138
          02/07/13     000101     International Sureties, LTD.                    BOND                                           2300-000                                          153.91         187,746.31
                                  Suite 420                                       PER GENERAL ORDER 00-01
                                  701 Poydras St.
                                  New Orleans, LA 70139
          02/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          274.45         187,471.86
          03/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          251.85         187,220.01
          04/05/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          278.34         186,941.67
          05/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          268.94         186,672.73
          06/07/13       10       Sovereign Motor Cars Ltd.                       PREFERENCE RECOVERY                            1241-000               12,000.00                                 198,672.73
                                  1810 Shore Parkway
                                  Brooklyn, NY 11214
          06/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          277.53         198,395.20
          07/08/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          281.99         198,113.21
          08/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          294.55         197,818.66
          09/09/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          294.10         197,524.56
          10/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          284.22         197,240.34
          11/07/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          293.24         196,947.10
          12/06/13                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          283.36         196,663.74
          01/08/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          292.37         196,371.37
          02/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                          291.97         196,079.40


                                                                                                                           Page Subtotals              200,363.27                  4,283.87
                                                                                                                                                                                                      Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                          Case 05-61043              Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                           Desc Main
                                                                                 Document FORM Page
                                                                                                 2  16 of 33                                                                                Page:    2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit 9
  Case No:             05-61043 -TB                                                                                        Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                          Bank Name:                       ASSOCIATED BANK
                                                                                                                           Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                              Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


           1              2                                3                                              4                                            5                     6                  7
     Transaction      Check or                                                                                                    Uniform                                                   Account / CD
        Date          Reference                Paid To / Received From                        Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
          03/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        263.31         195,816.09
          04/01/14     000102     International Sureties, Ltd                     BOND PAYMENT                                   2300-000                                        217.39         195,598.70
                                  Suite 420
                                  701 Poydras St.
                                  New Orleans, LA 70139
          04/02/14       10       Morrison & Mix                                  PREFERENCE RECOVERY                            1241-000               10,000.00                               205,598.70
                                  Client Funds Account
                                  120 N. LaSalle St. Suite 2750
                                  Chicago, IL 60602
          04/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        291.12         205,307.58
          05/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        294.98         205,012.60
          06/06/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        304.80         204,707.80
          07/08/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        294.52         204,413.28
          08/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        303.92         204,109.36
          09/08/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        303.46         203,805.90
          10/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        293.25         203,512.65
          11/07/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        302.57         203,210.08
          12/05/14                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        292.38         202,917.70
          01/08/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        301.65         202,616.05
          02/06/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        301.25         202,314.80
          02/10/15     000103     Arthur B. Levine Company                        Bond                                           2300-000                                        121.80         202,193.00
                                                                                  Blanket Bond Disbursement
          03/06/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        271.61         201,921.39
          04/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        300.18         201,621.21
          05/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        290.09         201,331.12
          06/05/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        299.32         201,031.80
          07/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        289.21         200,742.59
          08/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                        298.45         200,444.14
 *        08/21/15                Spilotro Law Group, LLC                         REFUND OF EXPENSE RETAINER                     3220-003                   962.62                              201,406.76


                                                                                                                           Page Subtotals               10,962.62                5,635.26
                                                                                                                                                                                                    Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                          Case 05-61043              Doc 600    Filed 10/12/18 Entered 10/12/18 14:35:33                                  Desc Main
                                                                                Document FORM Page
                                                                                                2  17 of 33                                                                                        Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit 9
  Case No:             05-61043 -TB                                                                                              Trustee Name:                     Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                                Bank Name:                        ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:            *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                    Blanket Bond (per case limit):    $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                                3                                                4                                                5                      6                  7
     Transaction      Check or                                                                                                          Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction              Tran. Code       Deposits ($)        Disbursements ($)       Balance ($)
                                  Attorney Trust                                 For internal purpose: original wire 8/21/15.
                                  2551 N Clark St
                                  Ste 300
                                  Chicago, IL 60614
          09/08/15                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         298.51         201,108.25
          10/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         289.37         200,818.88
          11/06/15                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         298.56         200,520.32
          12/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         288.49         200,231.83
          01/08/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         297.69         199,934.14
          02/05/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         297.26         199,636.88
          02/15/16     000104     Arthur B. Levine Co., Inc.                     BLANKET BOND DISBURSEMENT                             2300-000                                         121.27         199,515.61
                                  370 Lexington Avenue, Suite 1101
                                  New York, NY 10017
          03/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         277.61         199,238.00
          04/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         296.21         198,941.79
          05/06/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         286.23         198,655.56
          06/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                                      2600-000                                         295.33         198,360.23
          02/03/17     000105     International Sureties                         BLANKET BOND DISBURSEMENT                             2300-000                                         112.52         198,247.71
                                  Suite 420                                      Bond #016073584
                                  701 Poydras St.
                                  New Orleans, LA 70139
 *        11/28/17                Spilotro Law Group, LLC                        REFUND OF EXPENSE RETAINER                            3220-003                   -962.62                              197,285.09
                                  Attorney Trust                                 Entered as a wire deposit instead of refund.
                                  2551 N Clark St
                                  Ste 300
                                  Chicago, IL 60614
          11/28/17                Spilotro Law Group,LLC                         REFUND OF EXPENSE RETAINER                            3220-000                                         -962.62        198,247.71
                                  Attorney Trust                                 For internal purposes: Original deposit dated
                                  2551 N Clark St


                                                                                                                                 Page Subtotals                   -962.62               2,196.43
                                                                                                                                                                                                           Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                          Case 05-61043              Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                             Desc Main
                                                                                 Document FORM Page
                                                                                                 2  18 of 33                                                                                     Page:    4
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                4                                            5                       6                   7
     Transaction      Check or                                                                                                      Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Ste 300
                                  Chicago, IL 60614
          04/27/18     000106     Office of the U.S. Trustee                      Claim 000062, Payment 100.00000%                 2700-000                                          5,250.00        192,997.71
                                  219 S. Dearborn
                                  Suite 873
                                  Chicago, IL 60604
          04/27/18     000107     Ira Goldberg                                    Attorney for Trustee Fees & Expense                                                             53,622.25          139,375.46
                                  DiMonte & Lizak, LLC
                                  216 West Higgins Road
                                  Park Ridge, IL 60068
                                                                                         Fees                   52,750.00          3210-000
                                                                                         Expenses                872.25            3220-000
          04/27/18     000108     Popowcer Katten, Ltd.                           Accountant for Trustee Fees & Expns                                                                9,838.67        129,536.79
                                  35 E. Wacker Dr., Ste. 1550
                                  Chicago, IL 60601-2207
                                                                                         Fees                   9,802.50           3410-000
                                                                                         Expenses                 36.17            3420-000
          04/27/18     000109     Court Costs                                     Claim 84, Payment 100.00000%                     2700-000                                          8,750.00        120,786.79
                                  US Bankruptcy Court
                                  219 S. Dearborn St.
                                  Chicago, IL 60604
          04/27/18     000110     Robert B. Katz                                  Claim 85, Payment 29.47174%                      2100-000                                       11,345.21          109,441.58
                                  53 W Jackson Blvd. Ste 1320
                                  Chicago, IL 60604
          04/27/18     000111     ROBERT B. KATZ                                  Claim 86, Payment 100.00000%                     2200-000                                           145.80         109,295.78
                                  LAW OFFICES OF ROBERT B. KATZ
                                  53 W. JACKSON BLVD. STE 1334
                                  CHICAGO, IL 60604
 *        04/27/18     000112     Internet Professionals                          Claim 000009, Payment 32.53227%                  6990-003                                          1,126.43        108,169.35
                                  2302 W North

                                                                                                                             Page Subtotals                        0.00              90,078.36
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                          Case 05-61043               Doc 600    Filed 10/12/18 Entered 10/12/18 14:35:33                          Desc Main
                                                                                 Document FORM Page
                                                                                                 2  19 of 33                                                                                  Page:     5
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             05-61043 -TB                                                                                       Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                         Bank Name:                       ASSOCIATED BANK
                                                                                                                          Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


           1              2                               3                                              4                                            5                       6                   7
     Transaction      Check or                                                                                                   Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Chicago, IL 60647
 *        04/27/18     000113     Lavaty's                                        Claim 000020, Payment 32.53233%               6990-003                                           216.34         107,953.01
                                  433 Leitch Ave
                                  La Grange, IL 60525
          04/27/18     000114     Domestic Uniform                                Claim 000032B, Payment 32.53229%              6990-000                                          2,197.93        105,755.08
                                  Domestic Linen Supply Co Inc
                                  DBA Domestic Uniform Rental
                                  Attn: M Colton
                                  30555 Northwestern Hwy - Ste 300
                                  Farmington Hills, MI 48334
          04/27/18     000115     CCC Information Services Inc                    Claim 000040, Payment 32.53209%               6990-000                                           476.53         105,278.55
                                  Receivable Management Services RMS
                                  P O Box 5126
                                  Timonium, Maryland 21094
          04/27/18     000116     Pitney Bowes Inc                                Claim 000048, Payment 32.53282%               6990-000                                           223.52         105,055.03
                                  27 Waterview Drive
                                  Shelton CT 06484
          04/27/18     000117     Robert A Russo                                  Claim 000053B, Payment 32.53230%              6990-000                                          3,253.23        101,801.80
                                  1022 Willow Ln
                                  Darien, IL 60561
          04/27/18     000118     George Koselinski                               Claim 000054, Payment 32.53233%               6990-000                                          3,562.29            98,239.51
                                  1707 Magnolia Lane
                                  Mt Prospect, IL 60056
          04/27/18     000119     Peter Ogurek                                    Claim 000059, Payment 32.53234%               6990-000                                       30,739.01              67,500.50
                                  c/o Whitman H. Brisky
                                  Mauck & Baker, LLC
                                  1 North LaSalle Street, Suite 600
                                  Chicago, Illinois 60602
 *        04/27/18     000120     County of Cook                                  Claim 000061, Payment 32.53232%               6990-003                                          5,655.75            61,844.75
                                  Department of Revenue

                                                                                                                          Page Subtotals                        0.00              46,324.60
                                                                                                                                                                                                      Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                          Case 05-61043              Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                          Desc Main
                                                                                 Document FORM Page
                                                                                                 2  20 of 33                                                                                  Page:      6
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             05-61043 -TB                                                                                       Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                         Bank Name:                       ASSOCIATED BANK
                                                                                                                          Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


           1              2                                3                                             4                                            5                       6                   7
     Transaction      Check or                                                                                                   Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  c/o State's Attorney
                                  Revenue Recovery Section
                                  500 Richard J. Daley Center
                                  Chicago, IL 60602
          04/27/18     000121     Riverside Auto Auction                          Claim 000068, Payment 32.53233%               6990-000                                          7,677.63            54,167.12
                                  c/o Matt Denton
                                  2200 Woodcrest Place
                                  Birmingham,AL 35209
          04/27/18     000122     Schaumburg Toyota Inc                           Claim 000072, Payment 32.53230%               6990-000                                           181.27             53,985.85
                                  875 W Golf Rd
                                  Schaumburg, IL 60194
          04/27/18     000123     Illinois Department of Revenue                  Claim 000073, Payment 32.53234%               6820-000                                       37,640.74              16,345.11
                                  Bankruptcy Section
                                  P.O. Box 64338
                                  Chicago, IL 60664-0338
          04/27/18     000124     The Tire Rack                                   Claim 000074, Payment 32.53111%               6990-000                                            78.94             16,266.17
                                  7101 Vorden Parkway
                                  South Bend, IN 46628
 *        04/27/18     000125     Donald Brown                                    Claim 000075A, Payment 32.53234%              6990-004                                       16,266.17                     0.00
                                  Midwest Brokerage
                                  13221 Barrett Case Circle
                                  St Louis MO 63021
          05/16/18     000126     Donald Brown                                    Claim 000075A, Payment 32.53234%              6990-000                                       16,266.17              -16,266.17
                                  Midwest Brokerage                               Re-issue due to address change.
                                  5401 Butler Hill Rd.
                                  St Louis MO 63128
 *        05/17/18     000125     Donald Brown                                    Stop Payment Reversal                         6990-004                                      -16,266.17                     0.00
                                  Midwest Brokerage                               STOP PAY ADD SUCCESSFUL
                                  13221 Barrett Case Circle
                                  St Louis MO 63021

                                                                                                                          Page Subtotals                        0.00              61,844.75
                                                                                                                                                                                                       Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                          Case 05-61043              Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                          Desc Main
                                                                                 Document FORM Page
                                                                                                 2  21 of 33                                                                                  Page:    7
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             05-61043 -TB                                                                                       Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                         Bank Name:                       ASSOCIATED BANK
                                                                                                                          Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


           1              2                                3                                             4                                            5                       6                   7
     Transaction      Check or                                                                                                   Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
 *        08/02/18     000112     Internet Professionals                          Claim 000009, Payment 32.53227%               6990-003                                          -1,126.43           1,126.43
                                  2302 W North
                                  Chicago, IL 60647
 *        08/02/18     000113     Lavaty's                                        Claim 000020, Payment 32.53233%               6990-003                                           -216.34            1,342.77
                                  433 Leitch Ave
                                  La Grange, IL 60525
 *        08/02/18     000120     County of Cook                                  Claim 000061, Payment 32.53232%               6990-003                                          -5,655.75           6,998.52
                                  Department of Revenue
                                  c/o State's Attorney
                                  Revenue Recovery Section
                                  500 Richard J. Daley Center
                                  Chicago, IL 60602
          08/02/18     000127     United States Bankruptcy Court                  Claim 000009, Payment 32.53227%               6990-001                                          1,126.43            5,872.09
                                  219 S. Dearborn St.
                                  Courtroom 642
                                  Chicago, IL
          08/02/18     000128     United States Bankruptcy Court                  Claim 000020, Payment 32.53233%               6990-001                                            216.34            5,655.75
                                  219 S. Dearborn St.
                                  Courtroom 642
                                  Chicago, IL
          08/02/18     000129     United States Bankruptcy Court                  Claim 000061, Payment 32.53232%               6990-001                                          5,655.75                 0.00
                                  219 S. Dearborn St.
                                  Courtroom 642
                                  Chicago, IL




                                                                                                                          Page Subtotals                        0.00                   0.00
                                                                                                                                                                                                      Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                          Case 05-61043             Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                          Desc Main
                                                                                Document FORM Page
                                                                                                2  22 of 33                                                                                 Page:    8
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             05-61043 -TB                                                                                      Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                        Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******6896 Checking Account
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                   210,363.27              210,363.27                  0.00
                                                                                                         Less: Bank Transfers/CD's                   184,863.27                    0.00
                                                                                                     Subtotal                                         25,500.00              210,363.27
                                                                                                         Less: Payments to Debtors                                                 0.00
                                                                                                     Net
                                                                                                                                                      25,500.00              210,363.27




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                          Case 05-61043               Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                            Desc Main
                                                                                  Document FORM Page
                                                                                                  2  23 of 33                                                                                   Page:      9
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                      Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                         BANK OF AMERICA
                                                                                                                             Account Number / CD #:             *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                   BALANCE FORWARD                                                                                                             0.00
          09/13/07       10       Volkswagen of America, Inc                       PREFERENCE RECOVERY                             1241-000                   4,000.00                                    4,000.00
                                  3800 Hamlin Road                                 per court order of 2/6/07
                                  Auburn Hills, MI 48326
          09/28/07        9       BANK OF AMERICA                                  Interest Rate 0.750                             1270-000                        1.14                                   4,001.14
          10/05/07       10       Robert B. Katz                                   Preference Recovery from VW Credit              1241-000               13,419.95                                      17,421.09
                                  223 West Jackson Boulevard                       per court order 12/5/07
                                  Suite 1010
                                  Chicago, IL 60606
          10/10/07       10       Auto Focus                                       PREFERENCE RECOVERY                             1241-000                   1,000.00                                   18,421.09
                                  221 S. Mitchell Court                            per court order of 2/6/07
                                  Suite 3A
                                  Addison, IL 60101
          10/31/07        9       BANK OF AMERICA                                  Interest Rate 0.750                             1270-000                        8.35                                  18,429.44
          11/07/07       10       Pugi of Chicagoland                              PREFERENCE RECOVERY                             1241-000               11,604.15                                      30,033.59
                                  2020 W. Ogden Avenue                             per court order 11/28/07
                                  Downers Grove, IL 60515
          11/16/07       10       Citgo Petroleum Corporation                      PREFERENCE RECOVERY                             1241-000                   4,734.39                                   34,767.98
                                  Box 4689                                         per court order 12/5/07
                                  Houston, TX 77210-4689
          11/16/07       10       Fletcher Jones Automotive Enterprises            PREFERENCE RECOVERY                             1241-000               44,775.62                                      79,543.60
                                  1111 North Clark Street                          per court order 12/5/07
                                  Chicago, IL 60610
          11/30/07        9       BANK OF AMERICA                                  Interest Rate 0.650                             1270-000                     22.06                                    79,565.66
          12/21/07       10       American Express                                 PREFERENCE RECOVERY                             1241-000                   6,666.67                                   86,232.33
                                  20002 North 19th Avenue A-06                     per court order 12/27/07
                                  Phoenix, AZ 85027
          12/26/07       10       Barnard and Associates, Ltd.                     PREFERENCE RECOVERY                             1241-000               13,000.00                                      99,232.33
                                  33 N. LaSalle St., Suite 2100                    per court order 1/23/08
                                  Chicago, IL 60602

                                                                                                                             Page Subtotals               99,232.33                      0.00
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                          Case 05-61043               Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                             Desc Main
                                                                                  Document FORM Page
                                                                                                  2  24 of 33                                                                                    Page:     10
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:             05-61043 -TB                                                                                           Trustee Name:                      Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                             Bank Name:                         BANK OF AMERICA
                                                                                                                              Account Number / CD #:             *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                 Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                 3                                                   4                                         5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                     Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
          12/31/07        9       BANK OF AMERICA                                  Interest Rate 0.500                              1270-000                     38.49                                    99,270.82
          01/07/08       10       Ganley Westside Imports, Inc.                    PREFERENCE RECOVERY                              1241-000               10,700.00                                  109,970.82
                                  25600 Lorain Rd.                                 per court order 1/23/08
                                  North Olmsted, Ohio 44070
          01/24/08       10       Wanda Snower                                     PREFERENCE RECOVERY                              1241-000               63,000.00                                  172,970.82
                                  840 N. Lake Shore Dr., #502                      per court order 1/23/08
                                  Chicago, IL 60611
          01/31/08        9       BANK OF AMERICA                                  Interest Rate 0.400                              1270-000                     44.77                                173,015.59
          02/05/08     000101     International Sureties, Ltd.                     BLANKET BOND DISBURSEMENT                        2300-000                                          105.24          172,910.35
                                  701 Poydras St.
                                  Suite 120
                                  New Orleans, LA 70139
          02/29/08        9       BANK OF AMERICA                                  Interest Rate 0.300                              1270-000                     41.11                                172,951.46
          03/31/08       10       Maria Pappas                                     Preference Settlement                            1241-000                   5,296.96                               178,248.42
                                  Treasurer of Cook County                         per court order of 1/23/08
                                  Chicago, IL
          03/31/08       10       Maria Pappas                                     Preference Settlement                            1241-000                    264.87                                178,513.29
                                  Treasurer of Cook County                         per court order of 1/23/08
                                  Chicago, IL
          03/31/08       10       Maria Pappas                                     Preference Settlement                            1241-000               12,183.02                                  190,696.31
                                  Treasurer of Cook County                         per court order of 1/23/08
                                  Chicago, IL
          03/31/08       10       Maria Pappas                                     Preference Settlement                            1241-000                   7,150.90                               197,847.21
                                  Treasurer of Cook County                         per court order of 1/23/08
                                  Chicago, IL
          03/31/08       10       Maria Pappas                                     Preference Settlement                            1241-000                   1,589.08                               199,436.29
                                  Treasurer of Cook County                         per court order of 1/23/08
                                  Chicago, IL
          03/31/08        9       BANK OF AMERICA                                  Interest Rate 0.250                              1270-000                     40.88                                199,477.17



                                                                                                                              Page Subtotals              100,350.08                   105.24
                                                                                                                                                                                                          Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                          Case 05-61043               Doc 600    Filed 10/12/18 Entered 10/12/18 14:35:33                            Desc Main
                                                                                 Document FORM Page
                                                                                                 2  25 of 33                                                                                   Page:    11
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             05-61043 -TB                                                                                         Trustee Name:                      Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                           Bank Name:                         BANK OF AMERICA
                                                                                                                            Account Number / CD #:             *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                               Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                                3                                                4                                           5                       6                   7
    Transaction       Check or                                                                                                     Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
          04/07/08       10       JP Morgan Chase                                 PREFERENCE RECOVERY                             1241-000                   4,600.00                               204,077.17
                                  Corporate Accounts Payable, TX2-C361            per court order of (3/18/2008??)
                                  601 Travis Street, 19th Floor
                                  Houston, TX 77002
          04/30/08        9       BANK OF AMERICA                                 Interest Rate 0.250                             1270-000                     40.92                                204,118.09
          05/30/08        9       BANK OF AMERICA                                 Interest Rate 0.150                             1270-000                     25.93                                204,144.02
          06/30/08        9       BANK OF AMERICA                                 Interest Rate 0.150                             1270-000                     25.11                                204,169.13
          07/31/08        9       BANK OF AMERICA                                 Interest Rate 0.150                             1270-000                     25.94                                204,195.07
          08/29/08        9       BANK OF AMERICA                                 Interest Rate 0.150                             1270-000                     25.94                                204,221.01
          09/30/08        9       BANK OF AMERICA                                 Interest Rate 0.150                             1270-000                     25.11                                204,246.12
          10/31/08        9       BANK OF AMERICA                                 Interest Rate 0.100                             1270-000                     19.81                                204,265.93
          11/28/08        9       BANK OF AMERICA                                 Interest Rate 0.100                             1270-000                     16.74                                204,282.67
          12/17/08       10       Shepherd Motorcars/Antonio Scalzo               PREFERENCE RECOVERY                             1249-000                   5,000.00                               209,282.67
          12/23/08       10       US Bankruptcy Court-N Dist of IL                PREFERENCE RECOVERY                             1249-000               55,000.00                                  264,282.67
                                  219 S. Dearborn
                                  Room 702
                                  Chicago, IL
          12/23/08       10       U.S. Bank                                       PREFERENCE RECOVERY                             1249-000               20,000.00                                  284,282.67
                                  National Association
                                  4000 West Broadway
                                  Robbinsdale, MN 55422
          12/31/08        9       BANK OF AMERICA                                 Interest Rate 0.030                             1270-000                     11.93                                284,294.60
          01/30/09        9       BANK OF AMERICA                                 Interest Rate 0.030                             1270-000                        7.24                              284,301.84
          02/02/09       10       Universal Underwriters Insurance Company        DEPOSIT                                         1249-000                   2,750.00                               287,051.84
                                  6133 N. River Road
                                  Suite 940
                                  Rosemont, IL 60018
          02/04/09     000102     International Sureties                          BLANKET BOND DISBURSEMENT                       2300-000                                          227.31          286,824.53
                                  Suite 420


                                                                                                                            Page Subtotals               87,574.67                   227.31
                                                                                                                                                                                                        Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                          Case 05-61043               Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                            Desc Main
                                                                                  Document FORM Page
                                                                                                  2  26 of 33                                                                                   Page:   12
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                       BANK OF AMERICA
                                                                                                                             Account Number / CD #:           *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                 3                                               4                                            5                       6                  7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference                 Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                  701 Poydras St.
                                  New Orleans, LA 70139
          02/27/09        9       BANK OF AMERICA                                  Interest Rate 0.030                             1270-000                        6.59                             286,831.12
          03/31/09        9       BANK OF AMERICA                                  Interest Rate 0.030                             1270-000                        7.31                             286,838.43
          04/30/09        9       BANK OF AMERICA                                  Interest Rate 0.070                             1270-000                   16.50                                 286,854.93
          05/29/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   21.92                                 286,876.85
          06/30/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   21.23                                 286,898.08
          07/31/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   21.93                                 286,920.01
          08/19/09     000103     Teller, Levit & Silvertrust, P.C.                ATTORNEY EXPENSES                               3220-000                                          1,000.00       285,920.01
                                  11 E. Adams St.                                  Expense Retainer
                                  8th Floor                                        Per Court Order August 4, 2009.
                                  Chicago, 60603
          08/31/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   21.90                                 285,941.91
          09/30/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   21.15                                 285,963.06
          10/08/09                Transfer to Acct #*******1940                    Bank Funds Transfer                             9999-000                                      142,186.00         143,777.06
          10/30/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   13.44                                 143,790.50
          11/10/09                Transfer from Acct #*******1940                  Bank Funds Transfer                             9999-000                        0.15                             143,790.65
          11/19/09       10       Teller, Levit & Silvertrust, P.C.                DEPOSIT                                         1241-000               58,500.00                                 202,290.65
                                  Client Trust Account
                                  11 East Adams Street
                                  Chicago, IL 60603
          11/30/09       10       Teller, Levit & Silvertrust, P.C.                DEPOSIT                                         1241-000               79,850.29                                 282,140.94
                                  Client Trust Account
                                  11 East Adams Street
                                  Chicago, IL 60603
          11/30/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   11.79                                 282,152.73
          11/30/09                Teller, Levit & Silvertrust, P.C.                REFUND OF EXPENSE RETAINER                      3220-000                                          -982.36        283,135.09
                                  Client Trust Account
                                  11 East Adams Street


                                                                                                                             Page Subtotals              138,514.20               142,203.64
                                                                                                                                                                                                        Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 26)
                                          Case 05-61043               Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                            Desc Main
                                                                                  Document FORM Page
                                                                                                  2  27 of 33                                                                                  Page:   13
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                       BANK OF AMERICA
                                                                                                                             Account Number / CD #:           *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                 3                                                  4                                         5                     6                   7
     Transaction      Check or                                                                                                      Uniform                                                    Account / CD
        Date          Reference                 Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)        Balance ($)
                                  Chicago, IL 60603
 *        11/30/09     000104     Teller, Levit & Silvertrust, P.C.                PREFERENCE RECOVERY                             3210-004                                    17,550.00           265,585.09
                                  Client Trust Account                             Per Court Order 11/20/09.
                                  11 East Adams Street
                                  Chicago, IL 60603
 *        11/30/09     000104     Teller, Levit & Silvertrust, P.C.                Stop Payment Reversal                           3210-004                                    -17,550.00          283,135.09
                                  Client Trust Account                             STOP PAY ADD SUCCESSFUL
                                  11 East Adams Street
                                  Chicago, IL 60603
          12/11/09     000105     Teller, Levit & Silvertrust, P.C.                ATTORNEY FEES                                   3210-000                                    23,955.08           259,180.01
                                  Client Trust Account                             Per Court Order 11/17/09
                                  11 East Adams Street
                                  Chicago, IL 60603
 *        12/17/09     000106     Teller, Levit & Silvertrust, P.C.                ATTORNEY FEES                                   3210-003                                    58,500.00           200,680.01
                                  Client Trust Account
                                  11 East Adams Street
                                  Chicago, IL 60603
 *        12/17/09     000106     Teller, Levit & Silvertrust, P.C.                ATTORNEY FEES                                   3210-003                                    -58,500.00          259,180.01
                                  Client Trust Account
                                  11 East Adams Street
                                  Chicago, IL 60603
          12/17/09     000107     Teller, Levit & Silvertrust, P.C.                ATTORNEY FEES                                   3210-000                                    17,550.00           241,630.01
                                  Client Trust Account                             Per court order 12/16/09.
                                  11 East Adams Street
                                  Chicago, IL 60603
          12/31/09        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   19.69                                241,649.70
          01/29/10        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   18.47                                241,668.17
          02/26/10        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   16.68                                241,684.85
          03/31/10        9       BANK OF AMERICA                                  Interest Rate 0.090                             1270-000                   18.48                                241,703.33
          04/21/10     000108     Johnson Legal Group                              Per court order 4/21/10 re: WSI                 3210-600                                        1,000.00        240,703.33

                                                                                                                             Page Subtotals                   73.32                42,505.08
                                                                                                                                                                                                       Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 27)
                                          Case 05-61043               Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                                   Desc Main
                                                                                  Document FORM Page
                                                                                                  2  28 of 33                                                                                         Page:   14
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                 Exhibit 9
  Case No:             05-61043 -TB                                                                                                 Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                                   Bank Name:                       BANK OF AMERICA
                                                                                                                                    Account Number / CD #:           *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                       Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                    Separate Bond (if applicable):


           1              2                                 3                                                 4                                                 5                       6                 7
    Transaction       Check or                                                                                                             Uniform                                                    Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction               Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
                                  39 S. LaSalle St.                                In advance of collection costs.
                                  Suite 820
                                  60603
          04/30/10        9       BANK OF AMERICA                                  Interest Rate 0.050                                    1270-000                   13.38                                240,716.71
          05/25/10     000109     International Sureties, LTD.                     Bond #016026455                                        2300-000                                          130.78        240,585.93
                                  Suite 420                                        02/01/10 to 02/01/11
                                  701 Poydras St.
                                  New Orleans, LA 70139
          05/28/10        9       BANK OF AMERICA                                  Interest Rate 0.050                                    1270-000                   10.21                                240,596.14
          06/30/10        9       BANK OF AMERICA                                  Interest Rate 0.050                                    1270-000                        9.90                            240,606.04
          07/16/10       10       Lunghammer Chevrolet                             Pending Court Approval                                 1241-000               24,000.00                                264,606.04
                                  P.O. Box 430090
                                  Pontiac, MI 48343
          07/30/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   12.16                                264,618.20
          08/31/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   15.74                                264,633.94
          09/23/10       10       Ford Motor Credit Company                        DEPOSIT                                                1241-000               85,000.00                                349,633.94
                                  Central Accounting Services
                                  P.O. Box 1758
                                  Dearborn, MI 48121
          09/30/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   15.87                                349,649.81
          10/29/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   20.79                                349,670.60
          11/30/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   20.12                                349,690.72
          12/31/10        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   20.79                                349,711.51
          01/31/11        9       BANK OF AMERICA                                  Interest Rate 0.070                                    1270-000                   20.79                                349,732.30
          02/04/11     000110     International Sureties, Ltd.                     Bond # 016026455                                       2300-000                                          275.52        349,456.78
                                  Suite 420                                        Chapter 7 Blanket Bond Illinois
                                  701 Poydras St.
                                  New Orleans, LA 70139
          05/11/11       10       Morrison & Mix                                   Per court order of 10/19/11: Preference Settlement-    1241-000               30,000.00                                379,456.78


                                                                                                                                    Page Subtotals              139,159.75                   406.30
                                                                                                                                                                                                              Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 28)
                                          Case 05-61043               Doc 600   Filed 10/12/18 Entered 10/12/18 14:35:33                               Desc Main
                                                                                Document FORM Page
                                                                                                2  29 of 33                                                                                     Page:   15
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             05-61043 -TB                                                                                           Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                             Bank Name:                       BANK OF AMERICA
                                                                                                                              Account Number / CD #:           *******1665 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                              3                                                4                                               5                       6                 7
    Transaction       Check or                                                                                                       Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
                                  Client Funds Account120 N. La Salle St.        Kevin's Marysville Auto Sales
                                  Suite 2750
                                  Chicago, IL 60602
          08/24/11                Transfer to Acct #*******1940                  Final Posting Transfer                             9999-000                                      379,456.78                 0.00

                                                                                                          COLUMN TOTALS                                   564,904.35              564,904.35                  0.00
                                                                                                              Less: Bank Transfers/CD's                         0.15              521,642.78
                                                                                                          Subtotal                                        564,904.20               43,261.57
                                                                                                              Less: Payments to Debtors                                                 0.00
                                                                                                          Net
                                                                                                                                                          564,904.20               43,261.57




                                                                                                                              Page Subtotals                        0.00           379,456.78
                                                                                                                                                                                                        Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 29)
                                          Case 05-61043             Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                                Desc Main
                                                                                Document FORM Page
                                                                                                2  30 of 33                                                                                     Page:     16
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             05-61043 -TB                                                                                            Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                              Bank Name:                       BANK OF AMERICA
                                                                                                                               Account Number / CD #:           *******1940 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                  Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                               3                                                    4                                           5                     6                   7
    Transaction       Check or                                                                                                        Uniform                                                   Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction           Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                 BALANCE FORWARD                                                                                                               0.00
          10/08/09                Transfer from Acct #*******1665                Bank Funds Transfer                                 9999-000              142,186.00                                142,186.00
          10/08/09     000100     Ira Goldberg                                   Attorney for Trustee Fees & Expense                                                             102,249.61              39,936.39
                                  DiMonte & Lizak, LLC                           Per court order of 10/7/09.
                                  216 West Higgins Road
                                  Park Ridge, IL 60068
                                                                                         Fees                      99,530.41         3210-000
                                                                                         Expenses                  2,719.20          3220-000
          10/08/09     000101     Lois West                                      Accountant for Trustee Fees & Expns                 3410-000                                     15,000.00              24,936.39
                                  Popowcer Katten, Ltd.                          Per court order of 10/7/09.
                                  35 E. Wacker Dr., Ste. 1550
                                  Chicago, IL 60601-2207
          10/08/09     000102     Jay Prassel                                    CONSULTANT FOR TRUSTEE                                                                           15,186.24               9,750.15
                                  Premier Performance Group, LLC                 Per court order of 10/7/09.
                                  117 S. Cook St
                                  #106
                                  Barrington, IL 60010
                                                                                         Fees                      15,000.00         3731-000
                                                                                         Expenses                   186.24           3732-000
          10/08/09     000103     ROBERT B. KATZ                                 TRUSTEE FEE                                         2100-000                                        9,750.00                  0.15
                                  LAW OFFICES OF ROBERT B. KATZ                  Per court order of 10/7/09.
                                  223 W. JACKSON BLVD. STE 1010
                                  CHICAGO, IL 60606
          11/10/09                Transfer to Acct #*******1665                  Bank Funds Transfer                                 9999-000                                            0.15                  0.00
          08/24/11                Transfer from Acct #*******1665                Transfer In From MMA Account                        9999-000              379,456.78                                379,456.78
          08/24/11     000104     ROBERT B. KATZ                                 Per Ct. Order 8/23/11                               2100-000                                     11,700.00          367,756.78
                                  LAW OFFICES OF ROBERT B. KATZ
                                  53 W. JACKSON BLVD. STE 1320
                                  CHICAGO, IL 60604


                                                                                                                               Page Subtotals              521,642.78             153,886.00
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 30)
                                          Case 05-61043             Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                                   Desc Main
                                                                                Document FORM Page
                                                                                                2  31 of 33                                                                                        Page:    17
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit 9
  Case No:             05-61043 -TB                                                                                               Trustee Name:                    Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                                 Bank Name:                       BANK OF AMERICA
                                                                                                                                  Account Number / CD #:           *******1940 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                     Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                                3                                               4                                                  5                     6                   7
    Transaction       Check or                                                                                                            Uniform                                                  Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction                Tran. Code      Deposits ($)       Disbursements ($)       Balance ($)
          08/24/11     000105     Jay Prassel                                    Per Ct. Order 8/23/11                                   3731-000                                    15,000.00          352,756.78
                                  Premier Performance Group, LLC
                                  117 S. Cook St., #106
                                  Barrington, IL 60010
          08/24/11     000106     Ira P. Goldberg                                Per Ct. Order 8/23/11                                   3210-000                                   150,000.00          202,756.78
                                  DiMonte & Lizak, LLC
                                  216 West Higgins Road
                                  Park Ridge, IL 60068
          08/24/11     000107     Ira P. Goldberg                                Per Ct. Order 8/23/11                                   3220-000                                       920.24          201,836.54
                                  DiMonte & Lizak, LLC
                                  216 West Higgins Road
                                  Park Ridge, IL 60068
          08/29/11     000108     Lois West                                      Accountant for Trustee Fees & Expns                     3410-000                                    12,750.50          189,086.04
                                  Popowcer Katten, Ltd.
                                  35 E. Wacker Dr., Ste. 1550
                                  Chicago, IL 60601-2207
          10/31/11                BANK OF AMERICA                                BANK SERVICE FEE                                        2600-000                                       240.89          188,845.15
          11/04/11       10       Sewickly Car Store                             DEPOSIT                                                 1241-000              82,500.00                                271,345.15
                                  526 Ohio River Blvd
                                  Sewickly, PA 15143
          11/30/11                BANK OF AMERICA                                BANK SERVICE FEE                                        2600-000                                       290.26          271,054.89
          12/30/11                BANK OF AMERICA                                BANK SERVICE FEE                                        2600-000                                       334.18          270,720.71
          01/31/12                BANK OF AMERICA                                BANK SERVICE FEE                                        2600-000                                       355.04          270,365.67
          02/07/12     000109     International Sureties                         Bond # 016026455                                        2300-000                                       238.57          270,127.10
                                  Suite 420
                                  701 Poydras St.
                                  New Orleans, LA 70139
          02/29/12                BANK OF AMERICA                                BANK SERVICE FEE                                        2600-000                                       321.18          269,805.92
          03/23/12     000110     William L. Needler & Associates                Per court order 3/20/2012.                              6210-000                                    10,000.00          259,805.92
                                  6533 7 Lakes Plaza                             Fully settled claim per order of 3/20/12, docket #545

                                                                                                                                  Page Subtotals               82,500.00             190,450.86
                                                                                                                                                                                                            Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 31)
                                          Case 05-61043             Doc 600     Filed 10/12/18 Entered 10/12/18 14:35:33                              Desc Main
                                                                                Document FORM Page
                                                                                                2  32 of 33                                                                                     Page:    18
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                      Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                         BANK OF AMERICA
                                                                                                                             Account Number / CD #:             *******1940 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                  7 Lakes Village, NC 27376
          03/30/12                BANK OF AMERICA                                BANK SERVICE FEE                                  2600-000                                           330.09         259,475.83
          04/11/12     000111     Jay Prassel                                    CONSULTANT FOR TRUSTEE                            3731-000                                      14,512.00           244,963.83
                                  Premier Performance Group, LLC                 Per court order 4/10/12.
                                  117 S. Cook St
                                  #106
                                  Barrington, IL 60010
          04/11/12     000112     ROBERT B. KATZ                                 TRUSTEE FEE                                       2100-000                                          5,700.00        239,263.83
                                  LAW OFFICES OF ROBERT B. KATZ                  Per court order 4/10/12.
                                  53 W. JACKSON BLVD. STE 1320
                                  CHICAGO, IL 60604
          04/11/12     000113     Ira Goldberg                                   Attorney for Trustee Fees & Expense                                                             85,291.43           153,972.40
                                  DiMonte & Lizak, LLC                           Per court order 4/10/12.
                                  216 West Higgins Road
                                  Park Ridge, IL 60068
                                                                                         Fees                   85,000.00          3210-000
                                                                                         Expenses                291.43            3220-000
          04/30/12                BANK OF AMERICA                                BANK SERVICE FEE                                  2600-000                                           247.87         153,724.53
          05/31/12                BANK OF AMERICA                                BANK SERVICE FEE                                  2600-000                                           195.31         153,529.22
          06/08/12       10       Comerica Bank                                  Per court order of 6/19/12                        1241-000               23,000.00                                  176,529.22
                                  Cashier's Check                                Preference Settlement: Hoot Mc-Inerney
          06/11/12       10       Sentry Select Insurance Company                Star Lincoln Mercury Inc Claim no.8               1241-000                   9,000.00                               185,529.22
                                                                                 Preferenec settlement- Hoot McInerny
          06/29/12                BANK OF AMERICA                                BANK SERVICE FEE                                  2600-000                                           202.92         185,326.30
          07/31/12                BANK OF AMERICA                                BANK SERVICE FEE                                  2600-000                                           243.05         185,083.25
          08/30/12                BANK OF AMERICA                                BANK FEES                                         2600-000                                           219.98         184,863.27
                                  901 MAIN STREET
                                  10TH FLOOR
                                  DALLAS, TX 75283


                                                                                                                             Page Subtotals               32,000.00              106,942.65
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 32)
                                          Case 05-61043             Doc 600        Filed 10/12/18 Entered 10/12/18 14:35:33                            Desc Main
                                                                                   Document FORM Page
                                                                                                   2  33 of 33                                                                                            Page:      19
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit 9
  Case No:             05-61043 -TB                                                                                          Trustee Name:                       Robert B. Katz, Trustee
  Case Name:           WEST SUBURBAN IMPORTS INC.                                                                            Bank Name:                          BANK OF AMERICA
                                                                                                                             Account Number / CD #:              *******1940 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0450
  For Period Ending: 10/03/18                                                                                                Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                             3                                                4                                                 5                          6                         7
    Transaction       Check or                                                                                                      Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
          08/30/12                Trsf To ASSOCIATED BANK                          FINAL TRANSFER                                  9999-000                                          184,863.27                           0.00

                                                                                                         COLUMN TOTALS                                    636,142.78                  636,142.78                           0.00
                                                                                                             Less: Bank Transfers/CD's                    521,642.78                  184,863.42
                                                                                                         Subtotal                                         114,500.00              451,279.36
                                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                                         Net
                                                                                                                                                          114,500.00              451,279.36
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                         Checking Account - ********6896                     25,500.00                 210,363.27                          0.00
                                                                                        Money Market Account (Interest Earn - ********1665                 564,904.20                    43,261.57                         0.00
                                                                                        Checking Account (Non-Interest Earn - ********1940                 114,500.00                  451,279.36                          0.00
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                           704,904.20                  704,904.20                          0.00
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                 /s/    Robert B. Katz, Trustee
          Trustee's Signature: __________________________________ Date: 10/03/18
                                 ROBERT B. KATZ, TRUSTEE




                                                                                                                             Page Subtotals                        0.00                184,863.27
                                                                                                                                                                                                                    Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 33)
